AI ROBOT CLEANER AND ROBOT SYSTEM HAVING THE SAME
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 10 and 16 objected to because of the following informalities: 
In claim 10, “the start” should recite, “a start”
In claim 16, “the threshold” should recite, “a threshold”
Appropriate correction is required.
Claim Interpretation
Claims 1-2 and 13-14 recite the term “insufficient”.  Based on the specification, the “insufficient” is interpreted as, “when the output current is less than a threshold value” [17].  
Claims 9 and 20 recite, “determine that the floor state is sufficient to perform wet cleaning”.  Based on the specification and claims, “sufficient” is interpreted as, “the output current of the drive motor is within a threshold value” [24].
Claims 5 and 16 recites, “determine that the level of water in the water tank is low”.  Examiner is interpreting the broad term “low” to directly correspond to “when the output current of the drive motor is less than the threshold value”, supported by claim 16.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10, 17, and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 9 and 20 recite, “the robot cleaner is restrained when the output current exceeds the threshold range”.  It is unclear how the robot is restrained, i.e. does the robot turn off?, does it stop in place?, is the pump restrained and the robot keep moving?  Examiner interprets the limitation to mean the robot pump is turned off when the output current exceeds the threshold range, to prevent the pump from excreting water onto a carpeted surface, yet allows the robot to move off of the carpet to a surface to be mopped.
Claim 17 recites, “configured to control operation of the robot cleaner by: displaying an icon indicative of at least one of a dry mop cleaning or a cleaning stop, and transmitting selected information”.  It is unclear whether “selected information” is “dry mop cleaning or a cleaning stop”, or any arbitrary selected information.  For purposes of examination, the claim is interpreted as “configured to control operation of the robot cleaner by: displaying an icon indicative of at least one of a dry mop cleaning or a cleaning stop, and transmitting an action of the dry mop cleaning or the cleaning stop selected by the icon”.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, and 11-12 rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US2019/0038105).
Regarding claim 1, Park et al. teach a robot cleaner comprising (Abstract):
main body (20) forming an outer shape (Fig. 1);
a water tank (32) configured to contain water (Fig. 4);
a pair of rotary mops (40) configured to rotate in contact with a floor to move the main body (20) (Fig. 2; [0025] lines 1-4);
a drive motor (38) configured to rotate the pair of rotary mops (40) ([0019]), a pump (34) connected to the water tank (32), the pump (34) being configured to drive a nozzle (water supply valve, [0024]) to inject the water to the rotary mops (40) ([0024]; Figs. 3-4);
and controller configured to determine whether a level of the water in the rotary mops is insufficient based on slip rate (determined by rotation speed of mops [0022], rotation speed controlled by drive motor (Abstract)) of the drive motor (38), the slip rate (rotation speed is a direct function on slip rate) being indicative of a water content of the rotary mops (40) (Figs. 3-4; [0045]).
Park et al. is silent to the controller configured to determine whether a level of the water in the water tank is insufficient based on an output current of the drive motor, the output current being indicative of a water content of the rotary mops.
Instead, Park et al. discloses controlling the amount of water supplied to the rotary mops by the moving motion, without a separate water content sensor ([0039; [0070]); therefore, the presence or absence of water in the robot is determined by detection of the rotation speed of the robot (translating from the rotary mops) ([0026]).  Lastly, Park et al. does teach the controller configured to determine the surface the robot is on (i.e. carpet, hardwood) based on an output current of the drive motor ([0038]).  
Thus, because the robot measures output current to determine the surface the robot is on, and is able to determine the amount of water in the device based slip rate (a function of rotational speed of the rotary mops); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the controller determine the water level of the rotary mops based on the output current of the drive motor instead of speed.  For example, when the rotary mop holds more water (weight), a friction force (resistance) for the floor surface increases, creating a larger current load on the drive motor ([0023]).  This condition correlates to either 1) being on carpet, or 2) having a saturated rotary mop, indicating stopping the pump (S520) (which would be beneficial if on carpet).  Similarly, just as the robot is able to determine when it is on hardwood (less current), the robot would also equate this to an insufficient water content level in the rotary mop, because there is less frictional force (resistance), and initiate operating the pump (S530). As to, the controller measuring current output to determine the if the level of water in the tank is insufficient, Park et al. teaches a method of determining if there is too much or too little liquid present in the rotary mop (Fig. 10), and commands the robot to mop to add more liquid if needed.  If the robot has been commanded to add more liquid to meet the threshold for the water content, yet never satisfies the condition (S530), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to signal to the controller after a certain amount of lapsed time, that the water level is insufficient and disable the pump.  If the robot of Park et al. remains in step S530 and operates the pump with no liquid in the tank, the pump will burn out, therefore one of ordinary skill in the art would be motivated to protect the pump by indicating insufficient water level in the tank.
Regarding claim 2, Park et al. teach wherein the controller is configured to periodically read the output current of the driving motor ([0032]; [0038]), must periodically read in order to determine when flooring surfaces have changed), and determine that the level of water in the rotary mops (40) is insufficient when the output speed is less than a threshold value ([0039]; [0041]; Fig. 2).
Referring to the rejection of claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to read the output current of the motor to determine the level of the water in the water tank is insufficient to protect the pump from damage.
Regarding claim 3, Park et al. teach wherein the threshold value (water content rate) corresponds to a minimum water content value suitable for wet cleaning ([0068-0069]).  Park et al. calculates the water content of the rotary mop and compares it to the set water content rate, then adds water to the rotary mops until the minimum water content value is suitable for wet cleaning ([0067]; Fig. 10).
Regarding claim 4, Park et al. teach wherein the controller is configured to determine an operating state of the pump based on a comparison of the rotational speed (function of slip rate) of the drive motor to a threshold value ([0069]; [0039] lines 1-8).
Referring the rejection of claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to compare the output current of the motor to determine the operating state of the pump (on/off), because Park et al. teaches the controller already determines: 1) the current output of the drive motor when detecting different floor surfaces, and 2) the operating state of the pump based off of the water content rate (determined by slip rate [0039] lines 1-8).  Because the controller monitors current output, measuring current output instead of rotational speed of the drive motor to determine the water content rate (directly corresponds to pump operating state) would be known equivalents to one of ordinary skill in the art (See MPEP 2183).
Regarding claim 5, Park et al. teach wherein the controller is configured to determine that the level of the water in the rotary mops (40) is low when the output current of the drive motor is less than the threshold value and the pump is operating normally (controller determines when pump is on/off in steps S530 and S520) ([0038]).  Further, as established in the rejection of claim 1, that it would be obvious to measure current to determine the water content rate of the rotary mops, the current created by a dry mop (or less saturated than the threshold range) would be lighter in weight, requiring less power to rotate, thus generating less current.
Park et al. does not disclose wherein the controller is configured to determine that the level of water in the water tank is low when the output current of the drive motor is less than the threshold value.
Because the controller determines the pump operating normally (i.e. turning pump on/off in steps S530 and S520, Fig. 10), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to signal to the controller after a certain amount of lapsed time, that the water level in the tank is insufficient (low) when the robot is stuck in step S530 (Fig. 10), and is unable to meet the condition of the water content rate to stop the pump (S520).  This condition translates to a dry (less saturated than the threshold range) rotary mop, and as established above, would be detected by a low current.  If the robot of Park et al. remains in step S530 and operates the pump with no liquid in the tank, the pump will burn out, therefore one of ordinary skill in the art would be motivated to protect the pump by indicating insufficient water level in the tank.
Regarding claim 7, Park et al. teach wherein the controller is further configured to read the output current of the drive motor (38) to determine a current floor state (Fig. 4; [0038]).
Regarding claim 8, Park et al. teach wherein the controller is configured to determine the current floor state based on a look-up table (compares a threshold voltage value to a stored value) correlating to the output current of the drive motor (38) to the floor state ([0038-0039]; Fig. 4).
Regarding claim 11, Park et al. teach wherein the controller is configured to determine the output current of the drive motor ([0038]).
Park et al. is silent to wherein the controller is configured to determine at least one of whether the robot cleaner has returned to a charging station or whether the robot cleaner has stopped at the current position based on the output current of the drive motor.
Because Park et al. teach the controller is able to determine the floor surface based on the current value of a load to the driving motor, based on predetermined threshold values ([0038]), it would have been obvious to one of ordinary skill in the art to have the controller determine that the robot cleaner had stopped, because the output current of the drive motor would be 0.
Regarding claim 12, Park et al. teach further comprising a cliff sensor (120a, 120b) having one or more light emitting elements and one or more light receiving elements to determine a floor state in the cleaning area, wherein the controller is configured to determine the floor state based on the output current of the drive motor and an amount of light received by the cliff sensor ([0034]; [0038]).
Claims 9-10 rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US2019/0038105) in view of Hillen et al. (US2014/0166047).
Regarding claim 9, Park et al. teach wherein the controller is configured to determine that the floor state is sufficient to perform wet cleaning when the output current of the drive motor is within a threshold range ([0038], the current determines when the robot is on a hardwood floor).
Park et al. is silent to wherein the controller is configured to determine that the robot cleaner is restrained when the output current exceeds the threshold range (see 112(b) rejection above).
Hillen et al. teach a cleaning robot that determines the floor state and avoids wet cleaning on carpet ([0010]; [0093]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to stop the pump of Park et al. when the current detects carpet, to prevent saturating the carpet, a common function taught by Hillen et al.  Because Park et al. already teaches measuring current to determine the floor surface, one of ordinary skill in the art would be inclined to modify Park et al. to stop the pump, preventing damage to carpeted surfaces.
Regarding claim 10, Park et al. in view of Hillen et al. teach wherein the threshold range comprises a predetermined range based on an initial output current of the drive motor at the start of a cleaning (Park et al., [0038]).  Because Park et al. discloses monitoring the output current of the drive motor to determine the floor surface, any arbitrary period of time can be considered “the start of a cleaning”.
Claims 13-15 and 17-19 rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US2022/0032450) in view of Park et al. (US2019/0038105).
Regarding claim 13, Kim et al. teach a robot system comprising (Fig. 7);
a robot cleaner (100) configured to perform a wet cleaning operation in a cleaning area ([0107; Fig. 7):
a server (500) configured to communicate with and control the robot cleaner (100) (Fig. 7; [0135]; [0138]; [0191]):
and a user terminal (300a) configured to allow control of the robot cleaner (100) by activation of an application for interacting with the robot cleaner (100) and the server (500) (Fig. 7; [0117-0118]).
Kim et al. do not teach wherein the robot cleaner comprises;
a pair of rotary mops configured to rotate in contact with a floor to move a main body:
a drive motor configured to rotate the pair of rotary mops:
a pump connected to a water tank, the pump being configured to drive a nozzle to inject the water to the rotary mops:
and a controller configured to determine whether a level of the water in the water tank is insufficient based on an output current of the drive motor, the output current being indicative of a water content of the rotary mops.
Park et al. teach a robot cleaner configured to perform a wet cleaning operation in a cleaning area (Abstract):
wherein the robot cleaner comprises;
a pair of rotary mops (40) configured to rotate in contact with a floor to move a main body (20) (Fig. 2; [0025] lines 1-4);
a drive motor (38) configured to rotate the pair of rotary mops (40) ([0019]; Fig. 3); 
a pump (34) connected to a water tank (32), the pump (34) being configured to drive a nozzle (water supply valve, [0024]) to inject the water to the rotary mops (40) ([0024]; Figs. 3-4);
and controller configured to determine whether a level of the water in the rotary mops is insufficient based on slip rate (determined by rotation speed of mops, rotation speed controlled by drive motor) of the drive motor (40) ([0022]; [0070]).  
It would have been obvious to one of ordinary skill ion the art before the effective filing date of the claimed invention to use the robot taught by Park et al. in the system taught by Kim et al., because Kim et al. discloses the robot includes a task unit designed to perform many domestic chores, such as wet mopping ([0107]).  Kim et al. would benefit from incorporating the robot of Park et al. into the system because Park et al. can identify different floor surfaces and control water output for wet cleaning.
As to, a controller configured to determine whether a level of the water in the water tank is insufficient based on an output current of the drive motor, the output current being indicative of a water content of the rotary mops, Park et al. discloses controlling the amount of water supplied to the rotary mops by the moving motion, without a separate water content sensor ([0039; [0070]); therefore, the presence or absence of water in the robot is determined by detection of the rotation speed of the robot (translating from the rotary mops) ([0026]).  Further, Park et al. teach the controller configured to determine the surface the robot is on (i.e. carpet, hardwood) based on an output current of the drive motor ([0038]). Thus, because output current of the drive motor is calculated and compared to other current outputs corresponding with different surfaces, and the robot is able to determine the amount of water in the device based on operating conditions versus having a detection sensor in the water tank; it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the controller determine the water level of the rotary mops based on the output current of the drive motor instead of speed.  Park et al. goes on to teach a method of determining if there is too much or too little liquid present (Fig. 10), and commands the robot to mop without additional added liquid or to add more liquid, respectively.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to signal to the controller after a certain amount of lapsed time, that the water level is insufficient (based on current, see above) when the robot is stuck in step S530 (Fig. 10), and is unable to meet the condition of the rotary mops having enough water content to stop the pump (S520).  If the robot of Park et al. remains in step S530 and operates the pump with no liquid in the tank, the pump will burn out, therefore one of ordinary skill in the art would be motivated to protect the pump by indicating insufficient water level in the tank.
Regarding claim 14, Kim et al. in view of Park et al. teach wherein the controller is configured to periodically read the output current of the driving motor (Park et al. [0032]; [0038], must periodically read in order to determine when flooring surfaces have changed), and determine that the level of water in the rotary mops (40) is insufficient when the output speed is less than a threshold value (Park et al. [0039]; [0041]; Fig. 2).
Referring to the rejection of claim 13, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to read the output current of the motor to determine the level of the water in the water tank is insufficient to protect the pump from damage.
Regarding claim 15, Kim et al. in view of Park et al. teach wherein the controller is configured to determine an operating state of the pump (on/off) based on a comparison of the rotational speed (function of slip rate) of the drive motor to a threshold value (Park et al., [0069]; [0039] lines 1-8).
Referring the rejection of claim 13, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to compare the output current of the motor to determine the operating state of the pump (on/off), because Park et al. teaches the controller already determines: 1) the current output of the drive motor when detecting different floor surfaces, and 2) the operating state of the pump based off of the water content rate (determined by slip rate [0039] lines 1-8).  Because the controller monitors current output, measuring current output instead of rotational speed of the drive motor to determine the water content rate (directly corresponds to pump operating state) would be known equivalents to one of ordinary skill in the art (See MPEP 2183).
Regarding claim 17, Kim et al. in view of Park et al. teach wherein the user terminal (300a, Kim et al.) is configured to control operation of the cleaner robot by: displaying an icon indicative of at least one of a dry mop cleaning or a cleaning stop (Kim et al., [0113] input unit 170 on robot 100 receives on/off command, user interface can control robot [0117]), and transmitting selected information to the robot cleaner (can power on/off; Kim et al. [0113]).
Kim et al. in view of Park et al. are silent to transmitting selected information to the robot cleaner when the output current of the drive motor is less than the threshold value.
Because Kim et al. teaches the robot and the user interface transmit and receive data to/from one another, it would have been obvious to one of ordinary skill in the art to 1) send a signal from the robot (Park et al.) to the user terminal (Kim et al.) that the threshold is less than the threshold value over a designated period of time (rotary mop is dry and unable to exit Step 530), 2) give the option on the user terminal to stop cleaning in order to protect the pump from burning out (pump will suffer damage if it continues to operate with no water), and 3) have the user terminal command the robot to stop, once option is selected (Kim et al. [0117]).  Because Park et al. monitors the output current of the robot, and Kim et al. teaches communication/commands between the robot and the user terminal, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow a manual override on the user terminal to initiate a “stop cleaning” in order to insure the pump from becoming damaged in the robot.
Regarding claim 18, Kim et al. in view of Park et al. teach wherein the controller is further configured to read the output current of the drive motor (38) to determine a current floor state (Park et al. Fig. 4; [0038]).
Regarding claim 19, Kim et al. in view of Park et al. teach wherein the controller is configured to determine the current floor state based on a look-up table (compares a threshold voltage value to a stored value) correlating to the output current of the drive motor (38) to the floor state (Park et al. [0038-0039]; Fig. 4).
Claims 16 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US2022/0032450) in view of Park et al. (US2019/0038105), and further in view of Jung et al. (US2014/0366292).
Regarding claim 16, Kim et al. in view of Park et al. teach wherein the controller is configured to determine that the level of the water in the rotary mops (40) is low when the output current of the drive motor is less than the threshold value (established in rejection of claim 13) and wherein the controller can determine the pump is operating normally (controller determines when pump is on/off in steps S530 and S520) (Park et al., [0038]).  Further, as established in the rejection of claim 13, the current created by a dry mop (or less saturated than the threshold range) would be lighter in weight, requiring less power to rotate, thus generating less current.
Kim et al. in view of Park et al. do not disclose transmitting an alarm signal to the user terminal when the output current of the drive motor is less than a threshold value and the pump is operating normally.
Jung et al. disclose a robot cleaner (100) wherein the controller is configured to transmit an alarm signal (notification) ([0123]; [0125]) to the display unit when the output current of the pump motor is different than the threshold value and the pump is operating normally ([0127]; [0131]; Figs. 1 and 14).
Because the controller of Park et al., in the system of Kim et al. in view of Park et al., determines the pump operating normally (i.e. turning pump on/off in steps S530 and S520, Fig. 10), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to signal (notify/alarm) to the user terminal in Kim et al., as taught by Jung et al., after a certain amount of lapsed time, that the water level in the tank is insufficient (low) when the robot is stuck in step S530 (Park et al., Fig. 10), and is unable to meet the condition of the water content rate to stop the pump (S520).  If the robot of Park et al. remains in step S530 and operates the pump with no liquid in the tank, the pump will burn out, therefore one of ordinary skill in the art would be motivated to protect the pump by indicating insufficient water level in the tank.
Regarding claim 20, Kim et al. in view of Park et al. teach wherein the controller is configured to determine that the floor state is sufficient to perform wet cleaning when the output current of the drive motor is within a threshold range (Park et al. [0038], the current determines when the robot is on a hardwood floor).
Kim et al. in view of Park et al. do not disclose transmitting an alarm signal to the user terminal indicating that the robot cleaner is restrained when the output current exceeds the threshold range.
Jung et al. disclose a robot cleaner (100) wherein the controller is configured to transmit an alarm signal (notification) ([0123]; [0125]) to the display unit when the output current of the pump motor is different than the threshold value and the pump is operating normally ([0127]; [0131]; Figs. 1 and 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the notification setting (alarm signal) in the robot taught by Jung et al. when the output current in the robot system taught by Kim et al. in view of Park et al. exceeds the threshold range, because notifying a user will allow the user to either manually stop the robot to protect the motor, or inform the user that the robot has stopped.  Kim et al. teaches the controller receives and transmits date from the robot to the user interface, therefore by incorporating Jung’s notification on the robot display with Kim et al.’s network system, a user can be informed remotely.  Park et al. teaches conditions for applying more water to the rotary mops when a current value exceeds the threshold; therefore, if the threshold was exceeded (because no water is delivered to the rotary mops), or the robot is stuck (would also cause a current spike), a user would benefit from being readily made aware of the operation state. 
Allowable Subject Matter
Claim 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Regarding claim 6, Park et al. teach wherein the controller is configured to stop operation of the pump based on a user input (user can set the water content rate of spin mop [0046]; [0069], therefore a user could set the threshold value so low that the pump is always stopped). Park et al. is silent to wherein the controller is configured to initiate cleaning in a dry mop state when the output current of the drive motor is less than the threshold value.  In Park et al. if the output current of the drive motor is less than the threshold value, the pump will be turned on.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304. The examiner can normally be reached M-TR 4:30 AM - 12:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBIE E QUANN/               Examiner, Art Unit 3723                                                                                                                                                                                         
/DON M ANDERSON/               Primary Examiner, Art Unit 3733